Bliss, J. (dissenting).
I dissent from the opinion of our Presiding Justice. Chapter 564 of the Laws of 1934 specifically states that the provisions of section 1083-a, as amended, shall apply to all actions to foreclose mortgages on real estate now pending in the courts of this State. It is true that chapter 794 of the Laws of 1933, effective August 28, 1933, which first enacted section 1083-a, provided that such act should not apply to mortgages dated on or after July 1, 1932, and that the same provision was included in chapter 277 of the Laws of 1934, which extended the emergency. However, at a later date, namely, on May 12, 1934, a new law subsequently enacted as chapter 564 of the Laws of 1934 provided that section 1083-a, as amended, should apply to all actions then pending. Unless we construe this statute as meaning exactly what it says, I cannot see how it has any meaning or any application. I, therefore, dissent and vote to affirm the order appealed from.
Order reversed on the law, with ten dollars costs and disbursements, and motion to vacate judgment denied, with ten dollars costs, and the judgment of June 6, 1935, reinstated.